Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Applicant has argued that the cite prior art of Ohki only has an anchoring part connected to a mesial side of the track part, however this is not persuasive as the claim limitation recites “an anchoring part, anchored to an implanted member configured to be implanted into a palate, and connected to the distal end”, which only require the anchoring part to be connected to a distal end of a track part but does not require the anchoring part to be directly connected to a specific part of the distal end or to be at the distal end of the entire device, etc. As such the anchoring part of Ohki does have a distal end and an anchoring part that are connected in an integral manner and thus are connected as required by the claim. Further the anchoring part of Ohki is connected to the wire that is the track part and is connected to a portion of the track part that is at a distal end when compared to the most mesial portion of the track and thus is also at an end of the track part that is distal to the most mesial part of the track portion. 

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohki et al. (US 2006/0257811 A1).
Regarding claim 1, Ohki discloses tooth moving device for distalizing a maxillary posterior tooth (Fig. 11 entire device is attached to posterior molars on a maxilla as element 98 is the hard palate, see image below), comprising:
 a track part extending from a mesial end to a distal end along a palate-side teeth alignment (See annotated Fig. 11 below); 
a sliding part, slidably attached to the track part, and engaging with a holding member configured to be attached to a maxillary posterior tooth (see annotated Fig. 11 below); 
a lock part fixed to the track part close to the mesial end relative to the sliding part (see annotated Fig. 11 below);

an anchoring part, anchored to an implanted member configured to be implanted into a palate, and connected to the distal end (see annotated Fig. 11 below, further Fig. 2a element 12 is the implant, element 16a exemplary of the anchoring part).

    PNG
    media_image1.png
    586
    765
    media_image1.png
    Greyscale


Regarding claim 2, being a different reading of what a connecting part is than the embodiment of claim 3,  Ohki further discloses one embodiment wherein the anchoring part is formed of a coupling part (Fig. 2a element 16, Fig. 3/4 element 36) coupled with the implanted member (Fig. 2a element 16a coupled to implanted member 12, Figs. 3/4  element 36a coupled to implanted members 32) and a 
Regarding claim 3, being a different reading of what a connecting part is than the embodiment of claim 2, Ohki further discloses a wherein the anchoring part is formed of a coupling part (Fig. 2a element 16, Fig. 3/4 element 36) coupled with the implanted member (Fig. 2a element 16a coupled to implanted member 12, Figs. 3/4  element 36a coupled to implanted members 32) and a connecting part connecting the coupling part to the distal end (Fig. 2a element 16b, Fig. 3/4 element 36b, see image below); wherein the coupling part and the connecting part are formed of a plate (Fig. 3 element 36 being a plate); wherein the track part is formed of a wire (fig. 11 element 97 which makes up the track part where the spring and sliding part are retained is a wire) ; and wherein the plate and the wire are fixed at the distal end (fig. 3 element 37, analog to 97, is connected to element 36b).

    PNG
    media_image2.png
    279
    505
    media_image2.png
    Greyscale
 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        02/16/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772